DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 10/23/2020 for the patent application 16/746580 filed 1/17/2020. 

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2018/0003979 A1 to Nakashima in further view of U.S. Pub. No. 2008/0008439 A1 to Liu and in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch.
As to claim 1 and 13, Marino discloses in a digital media environment for playing digital video, a computer-implemented method comprising: 
analyzing 360-degree video selected to play on a viewing device to determine a media insertion location on a digital object within the 360-degree video (Marino Fig. 1-3, 13, 24, 26, ¶0065, 0097-0098, 0102, 0406, analyzing digital content, e.g. 360 degree video, selected to be viewed by a user device to determine insertion location on a digital surface/object in the digital content);
generating a plurality of tuples comprising coordinates for the media insertion location in a plurality of video frames of the 360-degree video (Marino Fig. 1-3, 13, 24, 26, ¶0098, 0362-0365, 0367, generating multiple tuples with coordinates, e.g. (x, y, z) for the insertion location in video frames of the digital content);
selecting a digital visual video to digitally insert into the 360-degree video based on one or more of the media insertion location, a viewer of the 360-degree video, or the viewing device (Marino Fig. 1-3, 13, 24, 26, ¶0064-0065, 0089-0090, 0101, 0402-0403, 0416, selecting digital content, e.g. advertisements, to add/insert into the digital content based on the insertion location, where the digital content includes video);
digitally augmenting the 360-degree video with the digital video by inserting the digital video on the digital object in the plurality of video frames within the 360-degree video at the coordinates of the plurality of tuples (Marino Fig. 1-3, 13, 24, 26, ¶0064, 0089-0090, 0105, 0116, 0362-0365, 0367, 0443-0445, integrating the advertisement into the digital content by inserting/adding the advertisement on the surface/object in the frames identified in the digital content at the coordinates of the multiple tuples); and 
providing the 360-degree video comprising the digital video for display at the viewing device (Marino Fig. 1-3, 13, 24, 26, ¶0450, 0453, transmitting the digital content with the integrated advertisement for display at the client device).
Marino does not expressly disclose coordinates relative to a three-dimensional axis origin; inserting the digital video within a video player on the digital object; and configuring the video player to start playing the digital video upon the media insertion location on the digital object entering a field of view of the viewing device.
Nakashima discloses coordinates relative to a three-dimensional axis origin (Nakashima Fig. 4, 11-13, ¶0061, 0072-0073, coordinate system with XYZ/UVW axis with the center as an origin in 3D).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino by coordinates relative to a three-dimensional axis origin as disclosed by Nakashima. The suggestion/motivation would have been in order provide a spatial coordinate system that allows the location/position to be defined thereby accurately displaying content enhancing the user’s experience.
Marino and Nakashima do not expressly disclose inserting the digital video within a video player on the digital object; and configuring the video player to start playing the digital video upon the media insertion location on the digital object entering a field of view of the viewing device.
Liu discloses inserting the digital video within a video player on the digital object (Liu Fig. 1, 3-5, ¶0037-0039 inserting video inside float layer that allows the media player to play the float layer video).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Nakashima and Liu by configuring the video player to start playing the digital video upon the media insertion location on the digital object entering a field of view of the viewing device as disclosed by Bloch. The suggestion/motivation would have been in order add additional videos within the video using a video player allowing multiple videos to be played thereby enhancing the user’s viewing experience.
Marino, Nakashima and Liu do not expressly disclose configuring the video player to start playing the digital video upon the media insertion location on the digital object entering a field of view of the viewing device.
Bloch discloses configuring the video player to start playing the digital video upon the media insertion location on the digital object entering a field of view of the viewing device (Bloch Fig. 2, 3, ¶0051-0053, video player commences playing the video when the user looks/gazes his field of view to area 332 and proximate fields of view defined by area 334 and video within area 332 can instantly commence playing).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Nakashima and Liu by configuring the video player to start playing the digital video upon the media insertion location on the digital object entering a field of view of the viewing device as disclosed by Bloch. The suggestion/motivation would have been in order provide the video to be played when the user’s current field of view is within a visual area the user can see/view allowing seamless transitions thereby enhancing the user’s viewing experience.
As to claims 2 and 19, Marino discloses wherein generating the plurality of tuples comprises generating, for each video frame of the plurality of video frames of the 360-degree video, an array of tuples defining a shape and a location of the media insertion location (Marino Fig. 1-3, 13, 24, 26, ¶0098, 0362-0365, 0367, array of plurality of tuples capturing the shape and location of the host region in the frame).
As to claims 4 and 20, Nakashima discloses wherein digitally augmenting the 360-degree video with the digital video comprises inserting, for at least one of the video frames, the digital video outside of the field of view of a current field of view of the viewing device (Nakashima Fig. 4, 11-13, ¶0144, 0145, 0148, SC1 advertisement content inserted outside of the field of view of the user field of view of the client device). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Liu and Bloch by wherein digitally augmenting the 360-degree video with the digital video comprises inserting, for at least one of the video frames, the digital video outside of the field of view of a current field of view of the viewing device as disclosed by Nakashima. The suggestion/motivation would have been in order provide advertisements without reducing the user’s sense of immersion thereby enhancing the user’s experience.
As to claim 6, Marino discloses wherein digitally augmenting the 360-degree video with the digital video comprises inserting the digital video as a layer pinned to the digital object at the coordinates of the media insertion location (Marino Fig. 1-3, 13, 24, 26, ¶0084, 0105, 0116, 0362-0365, 0367, 0445, inserting digital content overlaid on the surface/object at the host region location at the coordinates).
As to claim 7, Marino discloses wherein the 360-degree video comprises a virtual reality video (Marino Fig. 1-3, 13, 24, 26, ¶0065, 0120-0121, digital content including video and the target digital content including virtual reality 360 video and Nakashima Fig. 4, 11-13, ¶0072, 0101, 0133, 0144, see abstract, 360 virtual reality video).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2018/0003979 A1 to Nakashima in further view of U.S. Pub. No. 2008/0008439 A1 to Liu in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch and in further view of U.S. Pub. No. 2008/0050026 A1 to Bashyam
As to claim 3, Marino, Nakashima, Liu and Bloch do not expressly disclose generating a Bezier curve definition to represent a non-linear boundary of the media insertion location. 
Bashyam discloses generating a Bezier curve definition to represent a non-linear boundary of the media insertion location (Bashyam ¶0220, Bezier curves with nonlinear equations for softened boundary).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Nakashima, Liu and Bloch by generating a Bezier curve definition to represent a non-linear boundary of the media insertion location as disclosed by Bashyam. The suggestion/motivation would have been in order provide smooth curves for media insertion that enhances the viewing experience.

Claims 5 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2018/0003979 A1 to Nakashima in further view of U.S. Pub. No. 2008/0008439 A1 to Liu in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch and in further view of U.S. Pub. No. 2009/0119169 A1 to Chandratillake.
As to claim 5, Marino, Nakashima, Liu and Bloch does not expressly disclose inserting a hypertext markup language video player at the media insertion location
Chandratillake discloses inserting a hypertext markup language video player at the media insertion location (Chandratillake ¶0021, 0030, 0037, 0056, 0057)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Nakashima, Liu and Bloch by inserting a hypertext markup language video player at the media insertion location as disclosed by Chandratillake . The suggestion/motivation would have been in order provide a video advertisement player using HTML allowing advertisements to be displayed from the internet and/or webpages.
As to claim 14, Marino wherein the at least one server is configured to cause the system to digitally augment the 360-degree video with the video by: inserting on the visible object surface at the coordinates of the plurality of tuples (Marino Fig. 1-3, 13, 24, 26, ¶0084, 0105, 0116, 0362-0365, 0367, 0445, inserting digital content overlaid on the surface/object at the host region location at the coordinates).
Marino, Nakashima, Liu and Bloch does not expressly disclose inserting a hypertext markup language video player
Chandratillake discloses inserting a hypertext markup language video player (Chandratillake ¶0021, 0030, 0037, 0056, 0057).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Nakashima, Liu and Bloch by inserting a hypertext markup language video player as disclosed by Chandratillake . The suggestion/motivation would have been in order provide a video advertisement player using HTML allowing advertisements to be displayed from the internet and/or webpages.

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2008/0008439 A1 to Liu in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch in view of U.S. Pub. No. 2017/0286993 A1 to Khalid.
As to claim 8, see claim 1 for similar rejection, where Marino discloses further discloses generating a plurality of tuples comprising coordinates encoding the distance of the media insertion location (Marino Fig. 1-3, 13, 24, 26, ¶0098, 0362-0365, 0367, generating multiple tuples with coordinates, e.g. (x, y, z) for the insertion location in video frames of the digital content).
Marino, Liu and Bloch does not expressly disclose determining a distance of the media insertion location from a fixed three-dimensional axis origin of the 360-degree video; and coordinates encoding the distance of the media insertion location to the three-dimensional axis origin.
Khalid discloses determining a distance of the media insertion location from a fixed three-dimensional axis origin of the 360-degree video (Khalid Fig. 7-12, ¶0079-0081, 0088-0091, determine distance/length of advertisement insertion location of from 3D origin at center point in the 360 video);
coordinates encoding the distance of the media insertion location to the three-dimensional axis origin (Khalid Fig. 7-12, ¶0079-0081, 0088-0091, mapping the distance/length of advertisement insertion location of from 3D origin at center point, e.g. x axis, y axis and z axis))
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Liu and Bloch by determining a distance of the media insertion location from a fixed three-dimensional axis origin of the 360-degree video; and coordinates encoding the distance of the media insertion location to the three-dimensional axis origin as disclosed by Khalid. The suggestion/motivation would have been in order provide a coordinate system that allows locations to be accurately identified to provide seamless display of advertisements thereby enhancing the user’s experience.
As to claim 9, Marino discloses instructions that, when executed by the at least one processor, cause the computing device to determine the media insertion location by automatically detecting, using image processing, a surface of the digital object within the 360-degree video, using a machine learning model trained to recognize one or more of areas that include: advertising; flat rectangular areas, areas that remain relatively still for a predetermined time period; areas that are typically associated with advertising; or areas that are busy (Marino Fig. 1-3, 13, 24, 26, ¶0066, 0067, 0076, 0095, 0266, machine learning to automatically identify surface of objects in the digital content to recognize area e.g. background/foreground).
As to claim 12, Marino discloses determine, using a machine-learning model, a time during the 360-degree video to avoid inserting the digital video into the 360-degree video based on a mood of the 360- degree video (Marino Fig. 1-3, 13, 24, 26, ¶0066, 0067, 0076, 0095, 0266, 0268-0271, 0273, machine learning to determine time in the 360 video for identifying locations for advertisement insertion based on positive/negative regions in the 360 video); and 
digitally augment, in response to determining the time to avoid inserting the digital video, the 360-degree video with the digital video at the media insertion location during a time other than the determined time (Marino Fig. 1-3, 13, 24, 26, ¶0066, 0067, 0076, 0095, 0266, 0268-0271, 0273, machine learning to determine time in the 360 video for identifying locations for advertisement insertion based on positive/negative regions in the 360 video).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2008/0008439 A1 to Liu in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch in view of U.S. Pub. No. 2017/0286993 A1 to Khalid and in further view of U.S. Pub. No. 2009/0119169 A1 to Chandratillake 
As to claim 10, Marino discloses instructions that, when executed by the at least one processor, cause the computing device to digitally augment the 360-degree video with the digital video by inserting onto the digital content at the coordinates of the plurality of tuples (Marino Fig. 1-3, 13, 24, 26, ¶0064, 0089-0090, 0105, 0116, 0362-0365, 0367, 0443-0445, integrating the advertisement into the digital content by inserting/adding the advertisement on the surface/object in the frames identified in the digital content at the coordinates of the multiple tuples).
Marino, Liu, Bloch and Khalid do not expressly disclose by inserting a hypertext markup language video player.
Chandratillake discloses by inserting a hypertext markup language video player onto the digital object (Chandratillake ¶0021, 0030, 0037, 0056, 0057)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Liu, Bloch and Khalid by inserting a hypertext markup language video player as disclosed by Chandratillake . The suggestion/motivation would have been in order provide a video advertisement player using HTML allowing advertisements to be displayed from the internet and/or webpages.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2008/0008439 A1 to Liu in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch in view of U.S. Pub. No. 2017/0286993 A1 to Khalid and in further view of U.S. Pub. No. 2018/0003979 A1 to Nakashima.
As to claim 11, Marino, Liu, Bloch and Khalid do not expressly disclose by insert, for at least one of the video frames, the digital video outside of the field of view of a current field of view of the viewing device.
Nakashima discloses insert, for at least one of the video frames, the digital video outside of the field of view of a current field of view of the viewing device (Nakashima Fig. 4, 11-13, ¶0144, 0145, 0148, SC1 advertisement content inserted outside of the field of view of the user field of view of the client device). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Liu and Bloch by insert, for at least one of the video frames, the digital video outside of the field of view of a current field of view of the viewing device as disclosed by Nakashima. The suggestion/motivation would have been in order provide advertisements without reducing the user’s sense of immersion thereby enhancing the user’s experience.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2018/0003979 A1 to Nakashima in further view of U.S. Pub. No. 2008/0008439 A1 to Liu in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch in further view of U.S. Pub. No. 2009/0119169 A1 to Chandratillake and in further view of U.S. Pub. No. 2015/0134466 A1 to Hayward.
As to claim 15, Marino, Nakashima, Liu, Bloch and Chandratillake do not expressly disclose wherein the at least one server is further configured to cause the system to associate the hypertext markup language video player with a uniform resource locator link to the digital video by inserting the uniform resource locator link into metadata of the hypertext markup language video player.
Hayward discloses wherein the at least one server is further configured to cause the system to associate the hypertext markup language video player with a uniform resource locator link to the digital video by inserting the uniform resource locator link into metadata of the hypertext markup language video player (Hayward ¶0027, 0031,0040-0043). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Nakashima, Liu, Bloch and Chandratillake by wherein the at least one server is further configured to cause the system to associate the hypertext markup language video player with a uniform resource locator link to the digital video by inserting the uniform resource locator link into metadata of the hypertext markup language video player as disclosed by Hayward. The suggestion/motivation would have been in order to provide/access advertisements using an URL increasing the flexibility in receiving advertisements from a plurality of different locations.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2018/0003979 A1 to Nakashima in further view of U.S. Pub. No. 2008/0008439 A1 to Liu in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch in further view of U.S. Pub. No. 2009/0119169 A1 to Chandratillake in further view of U.S. Pub. No. 2015/0134466 A1 to Hayward and in further view of U.S. Pub. No. 2012/0022954 to Garcia.
As to claim 16, Marino, Nakashima, Liu, Bloch, Chandratillake and Hayward do not expressly disclose wherein the at least one server is further configured to cause the system to select the digital video by embedding script into the hypertext markup language video player that causes a webpage associated with the digital video to open upon interaction with the digital video.
Garcia discloses wherein the at least one server is further configured to cause the system to select the digital video by embedding script into the hypertext markup language video player that causes a webpage associated with the digital video to open upon interaction with the digital video (Garcia ¶0058, 0075, 0081).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Nakashima, Liu, Bloch, Chandratillake and Hayward by wherein the at least one server is further configured to cause the system to select the digital video by embedding script into the hypertext markup language video player that causes a webpage associated with the digital video to open upon interaction with the digital video as disclosed by Garcia. The suggestion/motivation would have been in order to provide an interactive advertisements that allows users to access a website corresponding to the advertisement enhancing the user’s experience.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2018/0003979 A1 to Nakashima in further view of U.S. Pub. No. 2008/0008439 A1 to Liu in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch and in further view of U.S. Pub. No. 2017/0195748 A1 to Shkedi.
As to claim 17, Marino, Nakashima, Liu and Bloch do not expressly disclose wherein the at least one server is configured to cause the system to select the digital video by: determining a device identifier of the viewing device; accessing a viewing history associated with the viewing device based on the device identifier; and selecting the digital video based on the viewing history associated with the viewing device.
Shkedi discloses wherein the at least one server is configured to cause the system to select the digital video by: determining a device identifier of the viewing device (Shkedi ¶0027, 0028, 0083); accessing a viewing history associated with the viewing device based on the device identifier (Shkedi ¶0027, 0028, 0083); and selecting the digital video based on the viewing history associated with the viewing device (Shkedi ¶0027, 0028, 0083).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Nakashima, Liu and Bloch by wherein the at least one server is configured to cause the system to select the digital video by: determining a device identifier of the viewing device; accessing a viewing history associated with the viewing device based on the device identifier; and selecting the digital video based on the viewing history associated with the viewing device as disclosed by Shkedi. The suggestion/motivation would have been in order to provide advertisements that are device specific using the viewing history that allow tailored advertisements to be provided to the device enhancing the user's experience.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0278289 A1 to Marino in view of U.S. Pub. No. 2018/0003979 A1 to Nakashima in further view of U.S. Pub. No. 2008/0008439 A1 to Liu in further view of U.S. Pub. No. 2017/0178409 A1 to Bloch and in further view of U.S. Pub. No. 2016/0117722 A1 to Garcia.
As to claim 18, Marino, Nakashima, Liu and Bloch do not expressly disclose accessing a user account of the viewer of the viewing device to determine characteristics or interests of the viewer; and selecting the digital video based on the characteristics or interests of the viewer.
Garcia discloses accessing a user account of the viewer of the viewing device to determine characteristics or interests of the viewer; and selecting the digital video based on the characteristics or interests of the viewer (Garcia ¶0019, 0025, 0032, 0038, 0053, 0059).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marino, Nakashima, Liu and Bloch by accessing a user account of the viewer of the viewing device to determine characteristics or interests of the viewer; and selecting the digital video based on the characteristics or interests of the viewer as disclosed by Garcia. The suggestion/motivation would have been in order to provide advertisements that are device specific using the viewing history that allow tailored advertisements to be provided to the device enhancing the user's experience.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426